Citation Nr: 0914677	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  06-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

In November 2006, the appellant's representative submitted 
medical evidence after the appellant's claim was certified to 
the Board.  In the March 2009 brief, the appellant waived his 
right to have this evidence referred to the agency of 
original jurisdiction for review.  See 38 C.F.R. § 20.1304 
(2008).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The appellant is seeking entitlement to an initial disability 
rating in excess of 30 percent for his service-connected 
posttraumatic stress disorder (PTSD).  After reviewing his 
claims folders, the Board finds there is a further duty to 
assist the appellant with this claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  

The appellant originally filed his service connection claim 
for PTSD in August 2004.  Pursuant to this claim, the 
appellant underwent a VA examination in September 2005 to 
determine the presence, severity, and etiology of his PTSD.  
In a rating decision dated later that same month, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating thereto.  Thereafter, the appellant 
perfected this appeal.  See 38 C.F.R. § 20.302(b) (2008).
  
Since the September 2005 rating decision, the appellant has 
submitted outpatient treatment reports demonstrating ongoing 
treatment for PTSD.  The most recent of these reports is 
dated in March 2006.  These reports primarily concern PTSD 
group therapy sessions and do not include comprehensive 
assessments of the appellant's PTSD or the symptoms thereof.  
Moreover, while these reports contain diagnoses of chronic, 
severe PTSD, the most recent mental status examination of 
record was conducted in September 2005.  

In the March 2009 brief, the appellant's representative 
asserted that the appellant's condition had worsened since 
the September 2005 rating decision.  Given that the most 
recent examination took place in September 2005, more than 
three years ago, the Board finds that the appellant's recent 
treatment records should be obtained and that he should be 
scheduled for a new VA examination to ascertain the current 
severity of his service-connected PTSD.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist includes a thorough and 
contemporaneous medical examination).  

The evidence of record indicates that the appellant has been 
awarded disability benefits from the Social Security 
Administration (SSA).  VA has a duty to acquire a copy of the 
decision granting SSA disability benefits and the supporting 
medical documents upon which the decision was based.  See 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Accordingly, the 
veteran's SSA medical records must be requested.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated him for PTSD since January 
2006.  The RO must then obtain copies of 
the related medical records that are not 
already in the claims file.  All attempts 
to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the appellant and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  The RO must contact SSA for the 
purpose of obtaining a copy of the 
decision and all medical records relied 
upon in conjunction with the veteran's 
claim for SSA benefits.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  Thereafter, the RO must afford the 
appellant a comprehensive VA psychiatric 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner must 
provide accurate and fully descriptive 
assessments of all psychiatric symptoms.  
The examiner must also enter a complete 
multi-axial evaluation, and assign a 
Global Assessment of Functioning score, 
together with an explanation of what the 
score represents in terms of the 
appellant's psychological, social, and 
occupational functioning.  The examiner 
must discuss the appellant's employment 
history, and must provide an opinion as 
to whether the appellant's PTSD renders 
him unable to obtain or retain 
substantially gainful employment.  A 
complete rationale for all opinions must 
be provided.  Any report prepared must be 
typed.

4.  The RO must notify the appellant that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the appellant 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

6.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the appellant's claim 
of entitlement to an initial evaluation 
in excess of 30 percent for PTSD must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the appellant 
and his representative.  After the 
appellant and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

